Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-19-2007

USA v. Pinet
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5016




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Pinet" (2007). 2007 Decisions. Paper 913.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/913


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-240                                               NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 06-5016
                               ________________

                         UNITED STATES OF AMERICA

                                        v.

                             ANGEL MANUEL PINET
                                   a/k/a Jose


                                Angel Manuel Pinet,

                                         Appellant


                    ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Crim. No. 97-cr-00169-2)
                  District Judge: Honorable William W. Caldwell
                  _______________________________________


Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 May 17, 2007

          Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES.

                              (Filed: June 19, 2007)


                           _______________________

                                   OPINION
                           _______________________
PER CURIAM

       Angel Pinet appeals from the order of the United States District Court for the

Middle District of Pennsylvania denying his “Motion for Discovery of Grand Jury

Minutes.” We will affirm the judgment of the District Court.1

       Pinet was sentenced to 360 months in prison following his conviction for drug

trafficking offenses. We affirmed. Pinet then filed a § 2255 motion. After appointing

counsel and conducting an evidentiary hearing, the District Court denied relief on the

merits. We denied a certificate of appealability.

       In this motion, Pinet states that, despite making Freedom of Information Act

requests to two federal agencies, he did not receive the documents he requested. He

notes his suspicion that the government presented “perjured testimony” to the grand jury,

and he seeks the disclosure of information “relevant to the grand jury” pursuant to

Federal Rules of Criminal Procedure 6, 12, and 16. Motion at 1-3. The District Court

denied the motion because these rules apply to criminal proceedings, and Pinet has no

such proceedings pending before the District Court. Pinet now appeals.

       We agree with the District Court that Pinet cannot use Rule 16 as a vehicle to

obtain the documents he has not been able to obtain via FOIA requests.2 Pinet points to



   1
   We have jurisdiction under 28 U.S.C. § 1291.
   2
   We note that we also affirmed the District Court’s order denying a similar request
made by Pinet in October 2004 for “tape-recorded transcripts and discovery.” See C.A.
No. 04-4287.

                                             2
no authority to the contrary. Although Pinet argues that he needs the grand jury

documents “to demonstrate his innocence under § 2241,” the record reveals that he had

no habeas petition before the District Court when he filed this motion.

       Accordingly, we will affirm the judgment of the District Court.




                                            3